IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: SHERMAN COLEMAN                  : No. 566 WAL 2014
                                        :
             v.                         :
                                        : Petition for Allowance of Appeal from the
SCI ALBION                              : Order of the Superior Court
                                        :
PETITION OF: SHERMAN                    :
COLEMAN                                 :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.